 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA
           RYAN CROSS,
 6
                                                            CASE NO. 3:18-cv-5186 RJB-JRC
                                 Plaintiff,
 7
                                                            ORDER ADOPTING REPORTS
                  v.                                        AND RECOMMENDATIONS
 8
           JENNIFER ROSS, et al,
 9
                                 Defendant.
10

11
            The Court, having reviewed the Reports and Recommendations of Magistrate Judge J.
12
     Richard Creatura (Dkts. 64 and 67), objections to the Reports and Recommendations, if any, and
13
     the remaining record, does hereby find and ORDER:
14
            (1)    The Court ADOPTS the Reports and Recommendations (Dkts. 64 and 67).
15
            (2)    The Defendants’ motion for summary judgment (Dkt. 53) is GRANTED as to the
16                 dismissal of all Plaintiff’s claims, and DENIED as to the dismissal counting as a
                   strike under 28 U.S.C. § 1915(a).
17
            (3)    The Plaintiff’s motions to dismiss (Dkts. 55 and 57) are DENIED.
18
            (4)    The Plaintiff’s motions for “Order to Show Cause” (Dkts. 58 and 60) are
19                 DENIED.

20          (5)    This case is CLOSED.

21          DATED this 3rd day of January, 2019.

22

23
                                          A
                                          ROBERT J. BRYAN
24                                        United States District Judge


     ORDER ADOPTING REPORTS AND
     RECOMMENDATIONS - 1
